Exhibit 10.4(a)

 

The State Bank and Trust Company

2017 Split Dollar Agreement and Endorsement

 

This 2017 Split Dollar Agreement and Endorsement (this “Agreement”) is entered
into as of this 22nd day of January, 2018 by and between The State Bank and
Trust Company, an Ohio-chartered bank (the “Bank”), and Mark A. Klein, Chief
Executive Officer of the Bank (the “Executive”). This Agreement shall append the
Split Dollar Policy Endorsement entered into on even date herewith or as
subsequently amended, by and between the aforementioned parties.

 

Whereas, to encourage the Executive to remain a Bank employee, the Bank is
willing to divide the death proceeds of a life insurance policy on the
Executive’s life,

 

Whereas, the Bank will pay life insurance premiums from its general assets, and

 

Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Article 1

Definitions

 

Capitalized terms not otherwise defined in this Agreement are used herein as
defined in the Amended Supplemental Executive Retirement Plan Agreement between
SB Financial Group, Inc. and the Executive. The following terms shall have the
meanings specified.

 

1.1 Administrator means the administrator described in Article 7.

 

1.2 Executive’s Interest means the benefit set forth in section 2.2.

 

1.3 Insured means the Executive.

 

1.4 Insurer means each life insurance carrier for which there is a Split Dollar
Policy Endorsement attached to this Agreement.

 

1.5 Net Death Proceeds means the total death proceeds of the Policy minus the
cash surrender value, after giving effect to the Executive’s death proceeds
received under the Bank’s Executive Supplemental Insurance Plan effective March
24, 2004.

 

1.6 Policy means the specific life insurance policy or policies issued by the
Insurer(s).

 

1.7 Separation from Service means separation from service as defined in Internal
Revenue Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including
termination for any reason of the Executive’s service as an executive and
independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, other than because of a leave of absence approved
by the Bank or the Executive’s death.

 

1.8 Split Dollar Policy Endorsement means the form required by the Administrator
or the Insurer to indicate the Executive’s interest, if any, in a Policy on such
Executive’s life.

 

1.9 Amended Supplemental Executive Retirement Plan Agreement means the
Supplemental Executive Retirement Plan Agreement between SB Financial Group,
Inc. and the Executive, as the same may hereafter be amended.

 



1



Klein split dollar agreement October 11, 2017

 

 

Article 2

Policy Ownership/Interests

 

2.1 Bank Ownership. The Bank is the sole owner of the Policy and shall have the
right to exercise all incidents of ownership. The Bank shall be the beneficiary
of the remaining death proceeds of the Policy after the Executive’s interest is
paid according to section 2.2 below.

 

2.2 Death Benefit. Provided the Executive’s death occurs before the Executive’s
Separation from Service, at the Executive’s death the Executive’s beneficiaries
designated in accordance with the Split Dollar Policy Endorsement(s) shall
collectively be entitled to Policy proceeds in an amount equal to $1,724,320 but
not to exceed 100% of the Net Death Proceeds (the “Executive’s Interest”). The
Executive’s Interest shall be extinguished on the date of the Executive’s
Separation from Service, and the Executive’s beneficiaries shall be entitled to
no benefits under this Agreement for the Executive’s death occurring thereafter.
The Executive shall have the right to designate the beneficiaries of the
Executive’s Interest.

 

2.3 Option to Purchase. Upon termination of this Agreement, the Bank shall not
sell, surrender, or transfer ownership of the Policy without first giving the
Executive or the Executive’s transferee the option to purchase the Policy for a
period of 60 days from written notice of such intention. The purchase price
shall be an amount equal to the cash surrender value of the Policy.

 

2.4 Comparable Coverage. The Bank may replace the Policy with a comparable
insurance policy to cover the benefit provided under this Agreement, in which
case the Bank and the Executive shall execute a new Split Dollar Policy
Endorsement for the comparable insurance policy.

 

2.5 Internal Revenue Code Section 1035 Exchanges. The Executive recognizes and
agrees that the Bank may after this Agreement is adopted wish to exchange the
Policy of life insurance on the Executive’s life for another contract of life
insurance insuring the Executive’s life. Provided that the Policy is replaced
(or intended to be replaced) with a comparable policy of life insurance, the
Executive agrees to provide medical information and cooperate with medical
insurance-related testing required by a prospective insurer for implementing the
Policy or, if necessary, for modifying or updating to a comparable insurer.

 

Article 3

Premiums

 

3.1 Premium Payment. The Bank shall pay any premiums due on the Policy.

 

3.2 Economic Benefit. The Administrator shall annually determine the economic
benefit attributable to the Executive based on the life insurance premium factor
for the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary. The “life insurance premium factor” is the minimum
factor applicable under guidance published pursuant to Treasury Reg. section
1.61-22(d)(3)(ii) or any subsequent authority.

 

3.3 Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.

 



2



Klein split dollar agreement October 11, 2017

 

 

Article 4

Assignment

 

The Executive may irrevocably assign without consideration all of the
Executive’s interest in the Policy and in this Agreement to any person, entity,
or trust established by the Executive or the Executive’s spouse. If the
Executive transfers all of the Executive’s interest in the Policy, all of the
Executive’s interest in the Policy and in the Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder and the
Executive shall have no further interest in this Agreement.

 

Article 5

Insurer

 

The Insurer shall be bound by the terms of the Policy only. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits, and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

 

Article 6

Claims and Review Procedures

 

6.1 Claims Procedure. The Bank will notify any person or entity that makes a
claim for benefits under this Agreement (the “Claimant”) in writing, within 90
days after receiving Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the
Administrator determines that the Claimant is not eligible for benefits or full
benefits, the notice will state (w) the specific reasons for denial, (x) a
specific reference to the provisions of the Agreement on which the denial is
based, (y) a description of any additional information or material necessary for
the Claimant to perfect his or her claim, and a description of why it is needed,
and (z) an explanation of the Agreement’s claims review procedure and other
appropriate information concerning steps to be taken if the Claimant wishes to
have the claim reviewed. If the Administrator determines that there are special
circumstances requiring additional time to make a decision, the Bank will notify
the Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90 days.

 

6.2 Review Procedure. If the Claimant is determined by the Administrator not to
be eligible for benefits, or if the Claimant believes that he or she is entitled
to greater or different benefits, the Claimant will have the opportunity to have
his or her claim reviewed by the Bank by filing a petition for review with the
Bank within 60 days after receipt of the notice issued by the Bank. The
Claimant’s petition must state the specific reasons the Claimant believes
entitle him or her to benefits or to greater or different benefits. Within 60
days after receipt by the Bank of the petition, the Administrator will give the
Claimant (and counsel, if any) an opportunity to present his or her position
verbally or in writing, and the Claimant (or counsel) will have the right to
review the pertinent documents. The Administrator will notify the Claimant of
the Administrator’s decision in writing within the 60-day period, stating
specifically the basis of its decision, written in a manner to be understood by
the Claimant, and the specific provisions of the Agreement on which the decision
is based. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60 days at the
election of the Administrator, but notice of this deferral will be given to the
Claimant.

 



3



Klein split dollar agreement October 11, 2017

 

 

Article 7

Administration of Agreement

 

7.1 Administrator Duties. This Agreement shall be administered by an
Administrator, which shall consist of the Board or such committee as the Board
shall appoint. The Executive may not be a member of the Administrator. The
Administrator shall have the discretion and authority to (x) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (y) decide or resolve any and all questions
that may arise, including interpretations of this Agreement.

 

7.2 Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

 

7.3 Binding Effect of Decisions. The decision or action of the Administrator
concerning any question arising out of the administration, interpretation, and
application of this Agreement and the rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Agreement.

 

7.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members.

 

7.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Separation
from Service of the Executive, and such other pertinent information as the
Administrator may reasonably require.

 

Article 8

Miscellaneous

 

8.1 Amendment and Termination of Agreement. This Agreement may be amended or
terminated solely by a written agreement signed by the Bank and the Executive.
However, this Agreement shall terminate upon the first to occur of (u)
surrender, lapse, or other termination of the Policy by the Bank, or (v)
distribution of the death benefit proceeds in accordance with section 2.2 above,
or (w) termination of the Executive’s employment for “cause” pursuant to the
Amended Supplemental Executive Retirement Plan Agreement with SB Financial
Group, Inc., or (x) the Executive’s Separation from Service.

 

8.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators, and transferees, and
any Policy beneficiary.

 

8.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.

 

8.4 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement had no
succession occurred.

 



4



Klein split dollar agreement October 11, 2017

 

 

8.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of Ohio, except to the extent
preempted by the laws of the United States of America.

 

8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter. No rights are granted
to the Executive under this Agreement other than those specifically set forth.

 

8.7 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of the provision together with all
other provisions of this Agreement shall continue in full force and effect to
the full extent consistent with law.

 

8.8 Headings. Caption headings and subheadings herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

8.9 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. If to the Bank, notice shall be given to the
board of directors, The State Bank and Trust Company, 401 Clinton Street,
Defiance, Ohio 43512, or to such other or additional person or persons as the
Bank shall have designated to the Executive in writing. If to the Executive,
notice shall be given to the Executive at the Executive’s address appearing on
the Bank’s records, or to such other or additional person or persons as the
Executive shall have designated to the Bank in writing.

 

In Witness Whereof, the Executive and a duly authorized representative of the
Bank have executed this Agreement as of the date first written above.

 

Executive:   Bank:     The State Bank and Trust Company         /s/ Mark A.
Klein                                              By: /s/ Anthony V. Cosentino
Mark A. Klein           Title: EVP, Chief Financial Officer

 



5



Klein split dollar agreement October 11, 2017

 

 

Agreement to Cooperate with Insurance Underwriting Incident to Internal Revenue
Code section 1035 Exchange

 

I acknowledge that I have read the 2017 Split Dollar Agreement and Endorsement
and agree to be bound by its terms, particularly the covenant on my part set
forth in section 2.5 of the 2017 Split Dollar Agreement and Endorsement to
provide medical information and cooperate with medical insurance-related testing
required by an insurer to issue a comparable insurance policy to cover the
benefit provided under this 2017 Split Dollar Agreement and Endorsement.

 

      Witness   Mark A. Klein

 



6



Klein split dollar agreement October 11, 2017

 

 

Split Dollar Policy Endorsement

 

Insured:Mark A. Klein

Insurer:Great-West Life & Annuity Insurance Company

Policy No. 85259555

 

According to the terms of The State Bank and Trust Company 2017 Split Dollar
Agreement and Endorsement dated as of January 22, 2018, the undersigned Owner
requests that the above-referenced policy issued by the Insurer provide for the
following beneficiary designation and limited contract ownership rights to the
Insured:

 

1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of the Owner’s interest in the
policy. It is hereby provided that the Insurer may rely solely upon a statement
from the Owner concerning the amount of proceeds it is entitled to receive under
this paragraph.

 

2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:

 

  Primary Beneficiary, Relationship/Social Security Number

 

 

Contingent Beneficiary, Relationship/Social Security Number

 

The exclusive rights to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise the rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.

 

3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.

 

4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.

 

The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is executed.

 

Signed at                                     , Ohio this                day of
                                      , 20       .

 



Insured:   Owner:     The State Bank and Trust Company           By: Mark A.
Klein           Its:

 



7



Klein split dollar agreement October 11, 2017

 

 

Split Dollar Policy Endorsement

 

Insured:Mark A. Klein

Insurer:Massachusetts Mutual Life Insurance Company

Policy No. 39138502

 

According to the terms of The State Bank and Trust Company 2017 Split Dollar
Agreement and Endorsement dated as of January 22, 2018, the undersigned Owner
requests that the above-referenced policy issued by the Insurer provide for the
following beneficiary designation and limited contract ownership rights to the
Insured:

 

1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of the Owner’s interest in the
policy. It is hereby provided that the Insurer may rely solely upon a statement
from the Owner concerning the amount of proceeds it is entitled to receive under
this paragraph.

 

2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:

 

  Primary Beneficiary, Relationship/Social Security Number

 

 

Contingent Beneficiary, Relationship/Social Security Number

 

The exclusive rights to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise the rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.

 

3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.

 

4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.

 

The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is executed.

 

Signed at                                     , Ohio this                day of
                                      , 20       .

 



Insured:   Owner:     The State Bank and Trust Company           By: Mark A.
Klein           Its:

 



 



8

Klein split dollar agreement October 11, 2017



 

